Title: John Quincy Adams to John Adams, 18 July 1794
From: Adams, John Quincy
To: Adams, John


          
            
              Dear Sir
              Philadelphia July 18. 1794.
            
            Since my arrival here, I have employed all the Time, that I have been able to spare, from the more important business of visits and dinners, in the Office of the Secretary of State, and have gone through six large folio volumes containing your dispatches to Congress while you were in Europe. They can have but little relation to the business upon which I am about to proceed; but they have proved such a fund of information and of entertainment to me as I have seldom met with in the course of my life.
            So long as these books exist, they will be the highest euloguim that can be past upon your conduct in Europe; but whenever they shall be made public, they will make breaches of a very serious Nature in the artificial reputation of some other Diplomatic characters. The contemptuous insolence of V. towards you, and his base malignity as well as his fear of you, and his perfidy to this Country, will at some future period appear in the full face of Day, as well as the miserable dupery, if it was not something worse, of “papa F.”
            I have not read his dispatches during the same period. Indeed the

Secretary of State seems so desirous to have me gone and I have so little time to spare for the satisfaction of my private curiosity, that I fear I shall not get a sight of them. I am even a little scrupulous about asking for them, as I presume Mr: Randolph would suspect, that information as to the subject of my own mission would not be my only inducement.
            But from the disclosure of the policy pursued by France during our Revolution, which has lately been made by the ruling powers there, I think it is infallible that a comparative view of the french ministerial Letters and instructions of that day, together with your dispatches, and those of the patriarchal philosopher & Statesman, would exhibit a group of characters as elegantly and sublimely contrasted, as ever proceeded from the pencil of Raphael or of Rubens.— What a conflict of passions would be discernible in the countenance of the Frenchman!— An affected superciliousness to you; an obsequiousness equally affected, to your colleague, a real respect and fear in the first case, and a real contempt for the tool of his adulation in the second piercing through the deep disguise of the sentiments assumed; a pretended regard and a real malevolence towards the country which you represented; all this clearly detected, and exposed by you, while your co-patriot in his total blindness, and his small envy, cordially assists the pretended friend in carrying on the imposture.— it would be a morçeau exquis pour les amateurs.
            Little did that minister of falsehood imagine, that all the secrets of the cabinet with all his dissimulation and all his intrigue would so speedily be made accessible to the public.— In one of Mr: Short’s Letters of a recent date he says that a short Time before he left Paris he was admitted to an inspection of the records in the french Office for foreign affairs.— It was at his request, and for the purpose of obtaining a sight of certain documents relative to Mr: Jay’s negotiation with Spain. The minister gave him the necessary order, in consequence of the principle which he had professed of abolishing all diplomatic mystery. And yet Short then got sight of some Letter from V. to Rayneval, which he thinks it would be a breach of confidence in him to disclose, presuming that it could not have been intended he should see it. Mr: Short’s delicacy is certainly very commendable; but I infer from this anecdote two things; the first is that the office of foreign affairs in France and the same Office here are two electrical clouds which whenever they shall meet, will prove to be rather too highly charged, for Mr: Franklin’s conductor to carry off. the other is, that the french minister who pretended to banish

all diplomatic mystery from his administration, was as ill qualified as Franklin himself to snatch the thunderbolt from the sky or the scepter from the hand of Tyrants. His indiscretion certainly put into Short’s possession information which was not intended for him, and therefore his display of openness and publicity must be very imprudent or very hypocritical. The ars celare artem is as much the ambition of the present french negotiations as it was under their former government; but I think they are still less successful in the attempt.
            I was mistaken when I informed you that there was no allowance made for a Secretary to Ministers of the Rank which has been conferred upon me. A private Secretary is allowed, and I have made an offer of the place to my brother Thomas which Mr: Randolph says will be perfectly agreeable.— my brother hesitated for some time, from a reluctance to decide upon a measure so important to himself without previously consulting you and obtaining your approbation. But as the time cannot admit of this, he has concluded to take it by anticipation, and if he should find himself disappointed in his hopes that this step will be agreeable to you, he will make his stay in Europe the shorter. The allowance is 1350 Dollars. He does not consider this as offering any thing permanent to him, or as giving him an opportunity to make money, but as a decent support for a short period of Time, an opportunity of seeing part of Europe, and perhaps of making some improvements which would not be so easily attainable at home
          
          
            
              July 20.
            
            I expect to leave this City by the latter end of this week or the beginning of the next for Boston, and am to sail from thence by the very first opportunity for London; this passage is expressly preferred by the President & Secretary of State, and as it fully coincides with my own opinion and inclination it has been positively determined rather than a passage immediately to Amsterdam. If it should happen that an earlier opportunity should occur from New-York, than from Boston, I shall come back again and sail from thence for at present the object of my greatest anxiety is to reach the place of my residence.
            I have not yet received my Instructions and therefore am not informed what is the object of my mission. As soon as this shall take place, I shall either write to you, or else take the opportunity when I see you at Quincy to make the observations which have occurred to

myself and to request your advice and opinion, with respect to the PRINCIPLE upon which I ought to calculate the duration of my residence in Europe. Some principle I must determine upon before I go; for my commission is during the Pleasure of the President. It is a tenancy at will, and therefore it is proper that I should settle beforehand, the contingencies upon which my will shall determine, upon the supposition that the President should not make such determination on my part unnecessary.— I wish to serve my Country; but not to feed upon her for nothing.
            Affectionately your Son
            
              John Q. Adams.
            
          
        